        Case 1:15-cr-00867-RMB Document 565-5 Filed 10/22/19 Page 1 of 1




BUSINESS NEWS
OCTOBER 20, 2019 / 4:40 AM




Turkey says nothing will come
of Halkbank case if law in U.S.
works

ANKARA (Reuters) - Nothing will come of a case against Turkey’s
state-owned lender Halkbank “if the law in the United States works”,
Turkish Foreign Minister Mevlut Cavusoglu said on Sunday, adding that
the case was politically motivated.

U.S. prosecutors on Tuesday charged Halkbank with taking part in a
multi-billion-dollar scheme to evade U.S. sanctions on Iran.

Halkbank said the U.S. charges against it amounted to an escalation of
Washington’s sanctions on Ankara over its military incursion in Syria,
while President Tayyip Erdogan called them an “unlawful, ugly” step.

Reporting by Tuvan Gumrukcu; Editing by Dale Hudson
Our Standards:The Thomson Reuters Trust Principles.



https://www.reuters.com/article/us‐usa‐turkey‐halkbank/turkey‐says‐nothing‐will‐come‐of‐halkbank‐
case‐if‐law‐in‐u‐s‐works‐idUSKBN1WZ072
